DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 2, 4-5, 8 and 13 are cancelled. Claims 1, 3, 6-7, 9-12 and 14-17 are allowed.

Applicant’s arguments regarding the rejection under 35 USC 112(b) have been fully considered and are persuasive. The rejection of 4/1/2022 is overcome.

Allowable Subject Matter
Claims 1, 3, 6-7, 9-12 and 14-17 are allowed. The following is an examiner’s statement of reasons for allowance:
Li (CN 205358227, machine translation relied upon) teaches an atomizer with convenient injection of tobacco tar through an oil filler port having an end cover (figure 3, reference numeral 120) that slides in the radial direction to open or close the oil filler port (abstract). The end cap slides into a recess of the suction nozzle (figure 3, reference numeral 140) located on a first end (figure 1, reference numeral 110). The first end also has a chute (figure 4, reference numeral 114) along which two guide rails of the cap slide (page 3, middle, figure 4, reference numeral 123). However, Li does not teach or suggest the recess and the chute being connected.
Chen (US 10,602,779) teaches an electronic cigarette (abstract) having a housing (figure 3, reference numeral 3) with an atomizer arranged inside it (figure 2, reference numeral 4). The atomizer is assembled into the housing with a sliding groove (figure 4, reference numeral 31) and a matching lead rail (column 3, lines 63-67, column 4, lines 1-23, figure 3, reference numeral 11), however, Chen does not teach or suggest the sliding rail extending across a rear end of the housing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/R.E.S./               Examiner, Art Unit 1747

/KELLY M GAMBETTA/               Primary Examiner, Art Unit 1715